DETAILED ACTION
This action is pursuant to the claims filed on 01/02/2019. Claims 1-10 are pending. A first action on the merits of claims 1-10 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 3 is/are objected to because of the following informalities:  
Claim 3 line 2; “the electrodes” should read “the two electrodes” to maintain consistent terminology.
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (U.S. PGPub No. 2016/0120433) in view of Baker (U.S. PGPub No. 2008/0139953).
Regarding claim 1, Hughes teaches an electrocardiography device (Fig 1, physiological monitoring device 100), comprising: an adhesive assembly (Fig 3b, at least adhesive layer 340 and bottom and top substrates 330/300; [0114] discloses substrates 330/300 as adhesive); a circuit board (Fig 3b, traces 311, 312 and ecg circuit interface 313; examiner notes this interpretation is analogous to applicant’s similar printed circuit board), disposed on the adhesive assembly (Fig 3b, 311, 312, 313 disposed on adhesive layers 330/340/300); two electrodes, connected to the printed circuit board and arranged along a first direction (Fig 3b, electrodes 310/350 connected to traces 311/312; first direction interpreted as lengthwise direction of flexible body 110 along the length of traces 311/312); a power supply assembly (Fig 1b, at least battery holder 150 and batteries 160), disposed on the adhesive assembly and connected to the printed circuit board (Fig 1b/3b battery holder 150 disposed on adhesive layers 330/340 of flexible body 110 and electrically connected to traces 311/312 and circuit board interface 313); and a sensing assembly (Fig 1b, at least PCBA 120), disposed on the adhesive assembly and connected to the printed circuit board (Fig 1b/2b, PCBA 120 disposed on adhesive layers 330/340/300 and electrically connected to traces 311/312 and circuit board interface 313), wherein the power supply assembly and the sensing assembly are arranged along a second direction that is different from the first direction (Fig 1b, battery holder 152 and PCBA 120 are arranged in a perpendicular direction from first direction of , and the power supply assembly is separated from the sensing assembly (Fig 1b, battery holder 152 and batteries 160 are physically and spatially separated from PCBA 120).
Hughes fails to explicitly teach wherein the circuit board define a printed circuit board.
In related prior art, Baker teaches a similar device (Fig 1, monitor 100) wherein a similar printed circuit board (Fig 2 and 4a and [0043 & 0059], flexible printed circuit layer 101 comprising printed electrical traces 412 connecting to electrodes) disposed on an adhesive assembly (Fig 2, adhesive member 105). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and traces of Hughes in view of Baker to incorporate the traces as a printed circuit board to arrive at the device of claim 1. Doing so would have been obvious to one of ordinary skill in the art as a simple substitution of one well-known circuit layer (Hughes, traces 311/312) for another well-known circuit layer (Baker, printed traces 412 defining printed circuit board) to yield the predictable result of electrically connecting electrodes with sensing and battery assemblies.
Regarding claim 2, Hughes further teaches wherein the first direction is substantially parallel to the second direction (first direction interpreted as lengthwise direction of flexible body 110 along the length of traces 311/312; second direction interpreted as perpendicular dimension of the first direction extending across the longest length of PCBA 120 and battery holder 150).
Regarding claim 3, Hughes further teaches wherein the distance between the electrodes is greater than the distance between the power supply assembly and the sensing assembly (Fig 1A-B and 3B, distance between electrodes 310/350 is greater than distance between PCBA 120 and battery holder 150).
Regarding claim 4, Hughes further teaches wherein the power supply assembly comprises: a lower cover (Fig 1b, lower housing member 145), affixed to the adhesive assembly (Fig 1b, lower housing member 145 attached bottom of flexible body 110 comprising adhesive layers 340/330/300); an upper cover (Fig 1b, upper housing member 140), detachably connected to the lower cover to form an accommodating space ([0096] upper and lower members 140/145 are detachable); and a power supply member, disposed in the accommodating space (Fig 1b, batteries 160 disposed in accommodating space created by housing members 140/145).
Regarding claim 5, Hughes/Baker teach the device of claim 4 as stated above.
Hughes is silent to whether the power supply member is a primary battery or rechargeable battery.
However, Baker teaches wherein a similar power supply member is a primary battery or a rechargeable battery (Fig 2 batteries 204 defined as power source in [0089], claim 16 of Baker discloses power source as rechargeable or one time use battery (i.e. primary)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the batteries of Hughes in view of Baker to incorporate a rechargeable battery to arrive at the device of claim 5. Doing so would be obvious to one of ordinary skill in the art to yield predictable results of providing a power source of the device with the ability to be recharged when the power source is depleted to allow for repeated use of the device ([0003 & 0005] of Baker disclosing well-known use of rechargeable batteries).
Regarding claim 6, in view of the combination of claim 1 above, Hughes further teaches wherein the sensing assembly comprises a base (Fig 1b top and bottom gaskets 360/370) and a sensing member (Fig 1b, sensing member interpreted as printed circuit board 120 with top and , the base is affixed to the adhesive assembly ([0125] gaskets 370/360 are adhered to substrate 300/330), and the sensing member is detachably connected to the base ([0136] discloses the device as being configured to be completely disassembled, including the PCBA 120 and housing members 140/145 being capable of being removed and detached from the base 360/370).
Regarding claim 7, in view of the combination of claim 6 above, Hughes further teaches wherein the sensing member has a top surface (Fig 1b, upper housing member 140), a bottom surface (Fig 1b, lower housing member 145), and a pressing portion (Fig 1b, 4 and [0126], flexible top surface 420 of upper housing 145 configured for pressing), the top surface is opposite to the bottom surface (see Fig 1b), and the pressing portion is formed on the top surface (see Fig 4), wherein the distance between the top surface and the bottom surface is greater than the distance between the pressing portion and the bottom surface ([0126] flexible top surface 420 disclosed as concave meaning the distance between top surface of housing member 140 and bottom housing member 145 is greater than the distance between flexible top surface 420 and bottom housing member 145).
Regarding claim 9, in view of the combination of claim 6 above, Hughes further teaches wherein the electrocardiography device further comprises a conductive member, connected to the printed circuit board and passing the base (Fig 2b, 3c-d; spring contacts 237 extend through plane of base 360/370 to electrically connect to ECG circuit interface portion 313 of traces 311/312; examiner notes the limitation “passing the base” is interpreted under its broadest reasonable interpretation to mean that the conductive member spatially passes the base, rather than “passing through the base” or “passing into the base” for example).
Regarding claim 10, in view of the combination of claim 1 above, Hughes further teaches wherein the adhesive assembly (Fig 3b, adhesive layer 340 and bottom and top substrates 330/300; [0114] discloses substrates 330/300 as adhesive) comprises a permeable layer (Fig 3b and [0119], adhesive 340 disclosed as containing “absorbent materials which take up moisture from the skin during perspiration” (i.e., permeable)) and a protecting layer (Fig 3b, substrate layer 300 function to protect components disposed below layer 300; [0113] discloses material selection of substrate 300 based on resilience and durability), and the printed circuit board is disposed between the permeable layer and the protecting layer (Fig 3b, traces 311 and 312 are disposed between layers 340 and 300).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Baker as applied to claim 6, and in further view of Nishimura (U.S. PGPub No. 2018/0235501).
Regarding claim 8, in view of the combination of claim 6 above, Hughes further appears to teach wherein the sensing member has a connecting port (Fig 2a, right-most side of PCBA 120 appears to disclose a connecting port in the shape of a USB port), and Hughes further teaches the connecting port appears to be covered when the physiological monitoring device 100 is in its assembled configuration (Fig 1a, entire PCBA 120 is covered).
Hughes fails to explicitly teach wherein the sensing member has a connecting port and that the base has a block plate, wherein when the sensing member is joined to the base, the block plate covers the connecting port.
In related prior art, Nishimura teaches a similar electrocardiography device (Fig 1 and [0021]) wherein a similar sensing member has a connecting port (Fig 3a-c, terminal 300 has a connecting port 313) wherein a similar base has a block plate (Fig 1, 4a-b and 5a-b, connector , wherein when the sensing member is joined to the base, the block plate covers the connecting port (Fig 4a-b and 5a-b, packing 141 covers connecting port 313 when the terminal 300 is affixed to tongue piece 131). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensing member and base of Hughes in view of Baker and Nishimura to incorporate the connecting port and block plate of the base of Nishimura such that the block plate covers the connecting port when the sensing member is joined to the base to arrive at the device of claim 8. Doing so would be obvious to one of ordinary skill in the art to advantageously protect the connecting port of the sensing member from water and therefore decreasing the risk of electrical shock ([0055-0056]). Providing the sensing member with a connecting port would be obvious to one of ordinary skill in the art to yield the predictable result of enabling the sensing member to achieve a wired connection to transfer data to an external device for further analysis (Hughes [0136] disclosing downloading data from the device; Nishimura [0054] disclosing connecting device to an external device for data transfer).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794